



VEHICLE OPERATING and SERVICE AGREEMENT


This Agreement is made as of the 22nd day of May 2015 between RYDER TRUCK
RENTAL, INC. d/b/a Ryder Transportation Services, whose address is 11690 N.W.
105th Street, Miami, FL 33178 ("Ryder") and NEXEO SOLUTIONS, LLC, whose address
is 3 Waterway Square Place, Suite 1000, The Woodlands, TX 77380 (“Customer”).


1.EQUIPMENT COVERED AND TERM:
A.Ryder agrees to provide to Customer the Vehicles on Schedules A hereafter made
a part of this Agreement ("Vehicle(s)"). Execution of a Schedule A constitutes
Customer's authorization to Ryder to acquire the Vehicles selected by Customer.
The Agreement will become effective with respect to each Vehicle on the date
tendered by Ryder and continue for the term specified on Schedule A unless
terminated earlier as provided in this Agreement. Ryder will provide Customer
access to its current fleet management reporting system as it pertains to
Customer, which specifically includes fleet reports from Ryder’s Fleet Care
program.
B.Acceptance of Vehicles in service constitutes Customer's acknowledgement of
compliance with Customer’s specifications. Customer agrees to pay for any
structural alterations (not to be made without Ryder's prior written consent),
special equipment, or material alteration in painting, lettering or art work
thereafter required by Customer. In the event that, subsequent to the date of
execution of this Agreement by Ryder, any Federal, state, or local law,
ordinance, or regulation requires the installation of any additional equipment,
Customer will be responsible for all costs including installation expenses.
Ryder agrees to either install or arrange for such installation and Customer
agrees to pay Ryder the agreed to cost
C.Where a Vehicle is operated by Customer with a trailer or other equipment not
included on a Schedule A, or not maintained by Ryder under a separate agreement,
Customer agrees that such trailer and/or equipment will be in good operating
condition. Notwithstanding any other provision of this Agreement, Customer will
indemnify and hold Ryder harmless from any claim or loss or damage to the extent
directly caused by such trailer and/or equipment, except to the extent such
damage results from Ryder’s negligence or intentional misconduct in performing
the services hereunder as it pertains to the Vehicles.
2.OPERATION OF VEHICLES:
The Vehicles will be used and operated by Customer only in the normal and
ordinary course of Customer's business, not in violation of any laws or
regulations (including legal weight and size limits) and Customer will indemnify
and hold Ryder harmless from any claim or loss or damage arising out of any such
violation. Customer shall conduct pre and post inspections of the Vehicle,
complete required reports, and promptly notify Ryder of any Vehicle condition
issues. Ryder will not be liable for any Federal Motor Carrier Safety
Administration ("FMCSA") violations or other citations for which Ryder was not
provided notice.
3.MAINTENANCE AND REPAIRS TO VEHICLES:
A.Ryder agrees to provide at its sole cost: (1) Lubricants, tires, tubes, and
all other operating supplies necessary for the Vehicles; (2) Maintenance and
repairs including all labor and parts required to keep the Vehicles in good
operating condition; (3) Painting and lettering at the time the Vehicles are
placed into service; (4) Exterior washings; (5) Road service for mechanical or
tire failure (except for tire damage caused by driver abuse, an accident, or a
violation of this Agreement), and (6) Warranty management services to cover OEM
warranty claims for the Vehicles. If Customer at the time of a Ryder road call
is not compliant with the requirements in the second sentence of Paragraph 3C
below, Ryder may defer road service to a Ryder-authorized third party vendor in
its network.
B.Customer agrees that only Ryder or parties authorized by Ryder will make any
repairs or adjustments to Vehicles. When repairs are necessary, Customer will
notify Ryder immediately. Ryder will not be responsible for the cost of repairs
or services not expressly authorized by Ryder. Customer must submit acceptable
vouchers for such repairs or services.
C.Customer agrees to return each Vehicle to Ryder for ordinary maintenance and
service at the facility stated on Schedule A for a minimum of 8 hours each month
at such scheduled times as agreed to by the parties. The Vehicles, substitute
vehicles, rental vehicles and Customer vehicles, including cargo tanks (if any),
shall be completely cleaned and void of any product or material which requires
placarding by the United States Department of Transportation when they are
returned to Ryder for any reason whatsoever, including, but not limited to,
scheduled and unscheduled maintenance and service and washing, except for
instances when any such vehicle is towed to Ryder’s maintenance facility or a
driver arrives with such vehicle for an unscheduled repair (the “Clean Cargo
Exception”). The Clean Cargo Exception shall require Customer to send another
tractor to haul such vehicle at issue off of Ryder’s maintenance facility, and
such vehicle at issue shall not be permitted inside any structure or building
located at Ryder’s maintenance facility.
D.As of the termination date for any Vehicle, Ryder warrants that, except for
ordinary wear and tear, (1) the Vehicle will be roadworthy and in good and
operable condition; (2) the Vehicle will comply with the Federal Annual Safety
Inspection and all state inspection requirements in those states in which the
Vehicle is operated, (3) all components, including but not limited to, all
engines, transmissions and power trains will be roadworthy and in operable
condition, (4) the Vehicle will have an average of at least 50% tire tread
depth, and no tire will have less than 35% tread depth, with no recapped tires
on the steering axle, and (5) the Vehicle will have no significant sheet metal
damage, broken glass, damage to mirrors or other significant collision or upset
damage.
E.Additional Services. Notwithstanding the “additional services” provision in
the Schedule A(s), the following provision shall govern to establish a special
sales and service price for Customer: Except for the charges listed on Schedule
A, all charges for goods and services under this Agreement which are not
included in the fixed and variable charges, including any services subcontracted
by Ryder, will be billed at Customer’s “Sales and Service Rates” below, and
Ryder reserves the right to review and adjust such annually:
(1)Labor: For the locations listed in Appendix 1 attached hereto and
incorporated herein:
a)$75.00 per hour for the “Low” classification;


1
Execution Version 5/22/2015        

--------------------------------------------------------------------------------




b)$80.00 per hour for the “Medium” classification;
c)$85.00 per hour for the “High” classification.
(2)Parts and Tires: At Ryder’s cost plus 30%.
(3)Outside Vendor Repairs: If Ryder engages a third party to perform repairs,
maintenance, or road service not covered by the fixed and variable charges,
Customer will pay Ryder such third party’s charges plus an administrative charge
of 15% of the amount of the invoice (not to exceed $300 per occurrence).
4.FUEL:
A.    When Ryder is designated on the Schedule A:
(1)Ryder will provide fuel for Vehicles from its own or other designated
facilities. The charge for fuel will vary over time and be billed to Customer in
addition to the other charges provided for on applicable Schedule A.
(2)If Customer purchases fuel from sources other than Ryder's facilities or
other designated facilities, Customer will be responsible for the charges for
all such fuel.
(3)Ryder will, where permitted by law, apply for fuel tax permits, prepare and
file fuel tax returns, and pay the taxes imposed upon the purchase and
consumption of fuel by Customer provided: (a) Customer provides Ryder weekly
with all documentation necessary to prepare the fuel tax returns and will
reimburse Ryder for all charges incurred or credits disallowed as a result of
untimely or improper furnishing of such documents, and (b) Customer will
reimburse Ryder all such fuel taxes paid on Customer's behalf in excess of those
which would have been payable had the fuel consumed been purchased in the state
of consumption.
B.    When Customer is designated on the Schedule A: Customer will hold Ryder
harmless from any claims or loss resulting from Customer's failure to pay fuel
taxes.
5.LICENSES:
A.    Ryder agrees to pay for the state motor vehicle license for the licensed
weight shown on Schedule A, personal property taxes and Vehicle inspection fees
for each Vehicle in the state of domicile, and Federal Heavy Vehicle Use Tax,
all at the rates and method of assessment in effect on the date of execution of
each Schedule A. Customer will be responsible for any increases or changes in
assessment of these items thereafter. Each Vehicle will be titled and registered
in Ryder’s name.
B.Where legal, Ryder will apply for vehicle licenses and prorate or state
reciprocity plans at Customer’s request and cost.
C.Customer agrees to pay for any special license or pay any taxes resulting from
the operation and use of the Vehicles by Customer including mileage taxes, ton
mileage taxes, and highway or bridge tolls. Ryder shall have the right to settle
any claim or lien involving any Vehicle as a result of Customer's failure to pay
any such taxes, subject to Ryder providing advanced written notice to Customer
to settle such claim or lien on Customer’s behalf, provided that Ryder has
received notice of such claim or lien, and Customer fails resolve such claim or
lien within thirty (30) days’ receipt of Ryder’s notice thereof. In the event
that Ryder settles any claim or lien involving any Vehicle on Customer’s behalf,
Customer will immediately reimburse Ryder.
6.SUBSTITUTION:
Ryder agrees to furnish a substitute vehicle at no extra charge for any Vehicle,
other than those excepted below, which may be temporarily inoperable because of
mechanical failure, the substitute to be as nearly as practicable the same size
and the same specifications as the Vehicle identified in Schedule A; provided
however, Customer acknowledges that each Ryder substitute vehicle shall be
provided from Ryder’s rental fleet of vehicles. The substitute will be furnished
to Customer where the Vehicle was disabled, and will be returned by Customer to
the Ryder facility that provided it. Ryder will not furnish a substitute for any
Vehicle that is out of service for ordinary maintenance and service time; or is
out of service for repair of any form of physical damage resulting from any
cause, including fire, collision, or upset; or is lost or stolen; or is out of
service for repair of damage resulting from Customer's violation of any
provisions of this Agreement; or is out of service for repair or maintenance of
special equipment for which Ryder is not responsible. Ryder’s failure to furnish
a substitute vehicle within a reasonable time when required will cause the
charges for the inoperable Vehicle to abate until the Vehicle is returned to
Customer's service or a substitute is available. Ryder's liability in the event
of such a failure will be limited to abatement of charges for the inoperable
Vehicle. A substitute vehicle, while in Customer's service, will be subject to
all the terms and conditions of this Agreement. While a Vehicle is out of
service because of damage resulting from any form of physical damage, Ryder will
rent Customer a replacement vehicle, if available, at a rate equal to the charge
for the inoperable Vehicle. Irrespective of whether or not Customer rents a
vehicle from Ryder while a Vehicle is out of service for repair of physical
damage, the charges applicable to it will not abate.
When Customer requests additional vehicles for rent or Ryder is not responsible
for providing a substitute vehicle, Customer shall receive preferred national
rental rates at Ryder's National Tier 1 pricing for all commercial rentals
obtained through Ryder during the term of any lease under this Agreement.
7.DRIVERS:
A. Customer agrees that each Vehicle will only be operated by a properly
licensed driver, at least 18, who is the employee or agent of Customer, subject
to Customer's direction and control, and that Vehicles will not be operated by a
driver in possession of or under the influence of alcohol or any drug which may
impair the driver's ability. Customer agrees to reimburse Ryder for loss or
damage to all Vehicles up to the Depreciated Value of each Vehicle, as defined
in Paragraph 11 A (2), including related expenses, if the Vehicles are operated
by drivers under 18. Upon receipt of a written complaint from Ryder specifying
any reckless, careless or abusive handling of a Vehicle or any other
incompetence by or of any driver, and requesting the driver's removal as an
operator of Vehicles, Customer will immediately remove such individual as a
driver of Vehicles. In the event that Customer fails to do so, or is prevented
from so doing by any agreement with anyone on the driver's behalf: (1) Customer
will, notwithstanding any other provisions of this Agreement, reimburse Ryder in
full for any loss and expense sustained by Ryder for damage to any Vehicle when
being operated by such individual in a reckless, careless or abusive manner, and


2
Execution Version 5/22/2015        

--------------------------------------------------------------------------------




Customer will indemnify and hold Ryder harmless from any claims or causes of
action for death or injury to persons or loss or damage to property to the
extent caused by Customer’s negligent use or operation of any Vehicle by such
individual notwithstanding that Ryder may be designated on applicable Schedules
A as responsible for furnishing and maintaining Liability Insurance; and (2)
Ryder may, at its election and at any time thereafter upon 30 days’ notice to
Customer, terminate any Liability Insurance coverage extended by Ryder, and
Ryder may, at its election, with respect to each Vehicle, increase the amount of
Customer's physical damage responsibility extended by Ryder or terminate any
physical damage coverage extended by Ryder.
B.    Ryder agrees, at Customer's request, to assist Customer in developing a
driver education and safety program.
C.    Customer agrees that the Vehicles will not be operated in a reckless or
abusive manner, or off an improved road (except as may be reasonably required in
Customer’s ordinary course of business), or on a flat tire, or improperly
loaded, or loaded beyond the manufacturer’s recommended maximum gross weight.
Customer agrees to reimburse Ryder in full for damage to any Vehicle, including
expenses, resulting from a violation of this provision. Customer will be
responsible for all expenses of towing any mired Vehicle when not in Ryder's
possession of or on Ryder’s premises.
D.    Customer agrees not to use any Vehicle, substitute vehicle, or rental
vehicle to transport any hazardous material, cargo, or property in a quantity
which requires placarding by the United States Department of Transportation and
which is of a different Hazard Class Division (i.e. class 1.1 as opposed to 1.2)
than those specifically set forth in your response to Ryder's Hazardous
Materials Questionnaire. Customer agrees to provide prior written notice to
Ryder of any changes to the information on the Hazardous Materials Questionnaire
related to the Hazard Class Divisions, and Ryder will advise whether such
changes are approved in a reasonable period of time, not to exceed thirty (30)
days.
8.CHARGES:
A.Customer agrees to pay Ryder for all charges within 30 days of the date of
Ryder's invoice without deduction or setoff, except to the extent that a
particular item is in dispute, and then only if Customer gives Ryder notice of
the dispute before payment is due and pay all amounts not then in dispute.
B.     Mileage will be determined from odometer readings. If the odometer fails
to function, Customer will immediately report it to Ryder. The mileage for the
period in which the failure existed may then be determined at Ryder's option
from (1) Customer's trip records; or (2) the amount of fuel consumed and the
miles per gallon record of Ryder averaged for the previous 30 days.
C.     Ryder shall have access to Customer’s financial statements at any time as
a result of it being a public company. Customer agrees to provide Ryder with
publicly available financial statements upon receipt of Ryder’s reasonable
request. If Customer’s financial information becomes private, Customer shall
provide Ryder with specific financial information, when reasonably requested, in
a mutually agreeable form, subject to Ryder’s agreement to keep any such
information confidential pursuant to a separate non-disclosure agreement, so
Ryder can make an informed ongoing decision regarding Customer’s
creditworthiness.
D.     Customer agrees to pay for (1) any sales, use, gross receipt or similar
tax now or hereafter imposed upon the use of the Vehicle or on the charges
accruing hereunder; (2) any increase in license or registration fees. Federal
Heavy Vehicle Use Taxes, vehicle inspection fees, fuel tax permits, and personal
property tax; or (3) any new or additional tax or governmental fees, adopted
after the date of the execution of the applicable Schedule A.
9.ADJUSTMENTS: (Intentionally Omitted)
10.INSURANCE, INDEMNITY, AND PHYSICAL DAMAGE:
A.    Liability Insurance Responsibility
(1)     Customer shall furnish and maintain throughout the term of this
Agreement: (1) a standard policy of automobile liability insurance substantially
similar to ISO business auto form CA0001 with coverage limits of at least Five
Million Dollars ($5,000,000) combined single limit for each occurrence and with
no annual aggregate limit of liability, and (2) a Pollution Legal Liability
policy with coverage limits of at least Five Million Dollars ($5,000,000)
combined single limit for each occurrence and with no annual aggregate limit of
liability (collectively, the “Liability Insurance”). Such Liability Insurance
will:
a.    be written by a company that is financially responsible and A.M. Best
rated A- or better;
b.    be furnished and maintained by Customer at Customer’s sole cost and
expense;
c.    include insurance and coverage, by special endorsement or otherwise, for
(1) the Vehicles, substitute vehicles, rental vehicles, as well as any vehicle
delivered to Ryder by you which is not covered by any written agreement with
Ryder (“Customer Vehicle”), (2) broad form contractual liability coverage, and
(3) all types of bodily injury and property damage arising out of, or relating
to, or to the extent caused by the actual, alleged or threatened discharge,
dispersal, release, or escape of pollutants into the environment: while in
transit; during loading or unloading; and/or while being stored, disposed of,
treated, or processed in or upon any Vehicle, any substitute vehicle, any rental
vehicle, and any Customer Vehicle;
d.    be specifically endorsed through use of an ISO Additional Insured Form (or
its equivalent) to name, insure, and cover Ryder and its insurer as an
additional insured for any and all claims, liabilities, losses, damages,
demands, causes of action, costs (including reasonable attorney's and expert's
fees at trial and on appeal), and expenses arising out of, relating to, or
caused by the ownership, maintenance, use, and/or operation of the Vehicles,
substitute vehicles, rental vehicles, and Customer Vehicles;
e.    provide that it is primary to and not contributory or co‑insurance with
insurance maintained by Ryder;
f.    provide that all excess or umbrella liability coverage is at least as
broad as the primary coverage (no less than “following form” );
g.    include a severability of interests clause; and
h.    provide that it cannot be canceled, not renewed, or otherwise modified to
reduce the limits of coverage required herein without prior written notice to
both parties.
(2) Customer will cause its insurer to execute and deliver to Ryder certificates
of insurance and policy endorsements reflecting the above coverages. If, for any
reason whatsoever, Customer fails to procure or maintain the Liability Insurance
or fails to promptly furnish Ryder with the above‑described additional insured
endorsement form, then, without prejudice to any other right or remedy Ryder may
have, Ryder may, subject to providing 24 business hours of prior notice to


3
Execution Version 5/22/2015        

--------------------------------------------------------------------------------




Customer to cure such failure, procure or self‑insure for such liability
insurance as Ryder deems reasonably necessary, which may protect Ryder's
interests only. In such event, and in addition to all other charges due under
the Agreement, Customer will reimburse Ryder for the exact premium paid by Ryder
for such liability insurance. In addition to the foregoing, in such event when
Customer fails to procure or maintain Liability Insurance or fail to furnish
Ryder with the information required herein, Ryder may terminate this Agreement
upon ten (10) days prior written notice to Customer. In the event of such a
termination, Paragraph 11A(2) shall apply.
B.    Indemnity.
(1)     Indemnity for Hazmat Claims. Except as otherwise specified herein,
Customer shall defend, release, indemnify, and hold Ryder harmless from and
against any and all damages, claims, causes of action, penalties, fees, costs,
and liabilities for death or injury to persons (including, Customer or its
employees, drivers, and agents) and loss or damage to property, including, but
not limited to, damage to the environment and all environmental clean-up costs
(“Damages”), and reasonable attorneys’ fees and defense costs (“Defense Costs”)
that are Hazmat (“Hazmat Damages and Defense Costs”) and are arising out of,
relating to, or to the extent caused by the ownership, maintenance, use, or
operation of any Vehicle, Substitute Vehicle, rental vehicle, or Customer
Vehicle, INCLUDING, BUT NOT LIMITED TO, CLAIMS ARISING OUT OF, RELATING TO, OR
CAUSED BY RYDER’S (1) MAINTENANCE OF ANY VEHICLE, SUBSTITUTE VEHICLE, RENTAL
VEHICLE, OR CUSTOMER VEHICLE, (2) JOINT, CONCURRENT, SOLE OR OTHER NEGLIGENCE,
OR (3) OTHER FAILURE WHATSOEVER OR HOWEVER IN CONNECTION WITH THIS AGREEMENT OR
OTHERWISE. NOTWITHSTANDING ANYTHING IN THIS PARAGRAPH, IN NO EVENT SHALL
CUSTOMER BE REQUIRED TO INDEMNIFY RYDER AND RYDER SHALL ACCEPT LIABILITY FOR
HAZMAT DAMAGES AND DEFENSE COSTS ARISING OUT OF, RELATING TO, OR TO THE EXTENT
CAUSED BY RYDER’S NEGLIGENCE, WILLFUL MISCONDUCT, OR INTENTIONAL WRONGDOING IN
PERFORMING THE SERVICES UNDER THIS AGREEMENT UP TO TWO MILLION DOLLARS
($2,000,000) PER OCCURRENCE.
(2)     Indemnity for Non-Hazmat Claims.
a.     Subject to the terms of Paragraph 10B(2)(b) below, Customer agrees to
defend, release, indemnify, and hold Ryder harmless from and against any and all
Damages and Defense Costs that are Non-Hazmat (“Non-Hazmat Damages”) and are
arising out of, relating to, or to the extent caused by the ownership,
maintenance, use, or operation of any Vehicle, substitute vehicle, rental
vehicle, or Customer Vehicle. Nothing in this Paragraph shall require Customer
to defend, release, indemnify or hold Ryder harmless for any Non-Hazmat Damages
and Defense Costs arising out of, relating to, or to the extent such is caused
by Ryder’s negligence, willful misconduct, or intentional wrongdoing in
performing the services under this Agreement.
b.     Except as otherwise agreed in Paragraphs 10E or 14A of this Agreement,
Ryder agrees to defend, release, reimburse, indemnify and hold Customer harmless
from and against any and all Non-Hazmat Damages and Defense Costs to the extent
such is arising out of, relating to, or caused by Ryder’s negligence, willful
misconduct, or intentional wrongdoing in performing the services under this
Agreement.
(3)     Definitions. For the purposes of this Agreement, Damages and Defense
Costs shall be considered Non-Hazmat Damages and Defense Costs if (a) the
Vehicle, substitute vehicle, Extra Rental Vehicle or Customer Vehicle involved
is neither attached to any other vehicle that is required under applicable law
to be placarded due to the hazardous nature of the cargo nor itself required
under applicable law to be placarded due to the hazardous nature of the cargo,
or (b) the hazardous nature of the cargo or its product does not cause or
contribute to the Damages and Defense Costs to any degree and the vehicle
containing the hazardous cargo remains fully intact without any punctures,
cracks, leaks or spills. All other Damages and Defense Costs shall be considered
Hazmat Damages and Defense Costs.
(4)     Indemnity for Transportation of Non-Authorized Hazardous Material.
Notwithstanding anything in this Agreement to the contrary and even if Ryder is
designated on Schedule A as responsible for providing Liability Insurance, if
Customer uses any Vehicle to transport Hazardous Materials which is of a
different Hazard Class Division (i.e. 1.1 as opposed to 1.2) other than those
specifically set forth in Customer’s response to Ryder’s Hazardous Materials
Questionnaire in violation of this Agreement, then Customer agrees to defend,
release, indemnify and hold Ryder harmless from and against all Damages and
Defense Costs, arising out of or related to that transportation, regardless of
cause, including, but not limited to your negligence or Ryder’s negligence.
C.    Physical Damage Responsibility
The party designated on Schedule A will pay for loss or damage to any Vehicle
subject to the following:
(1)    When Ryder is designated:
a.Ryder will assume and pay for loss (including theft) or damage to each Vehicle
in excess of the deductible amount specified on Schedule A EXCEPT (1) any
willful damage to the Vehicle, specifically including but not limited to damage
arising out of or in connection with any labor dispute to which Customer is a
party; and (2) conversion of any Vehicle by an agent or employee of Customer;
and (3) the loss of tools, tarpaulins, accessories, spare tires and other such
appurtenances. Customer agrees to pay up to the Depreciated Value, as defined in
Paragraph 11A(2), for loss (including theft) or damage to each Vehicle,
including related expenses, from each occurrence and will pay for all loss
(including theft) or damage to any Vehicle resulting from any perils
specifically excepted in this Paragraph.
b.Upon not less than 30 days prior written notice to Customer, Ryder may
designate Customer as responsible for all physical damage to Vehicles. In such
event, Customer will be obligated to procure and maintain complete physical
damage insurance coverage reasonably acceptable to Ryder. Ryder's charges to
Customer will be decreased to reflect the change in designation of the
responsibility for physical damage. Whenever Customer is obligated to procure
and maintain physical damage insurance coverage and fails to do so, or fails to
promptly furnish Ryder with complete certificates evidencing such coverage upon
receipt of Ryder’s request during the term of the Agreement, Customer agrees to
pay Ryder for all loss (including theft) or damage to any Vehicle or substitute
vehicle pursuant to Paragraph 10B(2)a.
(2)     When Customer is designated:
a.Customer will be responsible and pay for any and all loss (including theft) or
damage to any Vehicle or substitute vehicle, including related expenses arising
from any cause and regardless of how or where the loss or damage occurred,
except Customer shall not be liable in the event such loss or damage was arising
out of, relating to, or to the extent caused by Ryder’s negligence, willful
misconduct, or intentional wrongdoing in performing the services under this


4
Execution Version 5/22/2015        

--------------------------------------------------------------------------------




Agreement. Customer's liability for any Vehicle will not exceed the Depreciated
Value of the Vehicle, as defined in Paragraph 11 A(2), at the time of such loss
or damage.
b.Customer agrees to furnish Ryder with evidence of physical damage insurance
coverage reasonably acceptable to Ryder with Ryder listed as a named insured or
as a loss payee as its interests may appear.
D.    Notice of Accident
Customer agrees to immediately notify Ryder of any accident, collision,
(including theft), or damage involving a Vehicle or substitute vehicle; to cause
the driver or an authorized representative of the Customer to provide a detailed
written report to Ryder as soon as practicable; and to render all other
assistance reasonably requested by Ryder and the insurer in the investigation,
defense, or prosecution of any claims or suits.
E.    Cargo Insurance Responsibility
Ryder will have no liability for loss of or damage to any goods or other
property in or carried on any Vehicle or substitute vehicle except to the extent
such loss or damage occurs due to any willful misconduct or intentional
wrongdoing on Ryder's part in performing the services hereunder and for a
maximum liability per occurrence of $100,000. Except as otherwise specified
herein, Customer hereby assumes all such risk of loss or damage, waives any
claim it may have against Ryder, and agrees to release, indemnify, defend and
hold Ryder harmless from all liability for such loss or damage to cargo.
Customer agrees to reimburse Ryder for loss of any tools, tarpaulins, spare
tires, or other similar equipment furnished by Ryder.
F.    Vehicle Theft or Destruction
If a Vehicle is lost or stolen and remains so for 30 days after Ryder has been
notified, the Agreement as to such Vehicle will then terminate provided all
charges for the Vehicle have been paid to that date and provided any amounts due
Ryder pursuant to Paragraph 10B have been paid Ryder will not be obligated to
provide a substitute vehicle during this 30 day period. If a Vehicle is, in
Ryder's reasonable opinion, damaged beyond repair; Ryder will notify Customer
within 30 days after Ryder has been advised of the loss. Upon receipt of Ryder's
notice that the Vehicle has been damaged beyond repair, provided all charges for
the Vehicle have been paid to that date and provided any amounts due Ryder
pursuant to Paragraph 10B hereof have been paid, the Agreement as to such
Vehicle will then terminate.


11.    TERMINATION:


A.
(1)Either party may terminate the Agreement of any Vehicle prior to expiration
of its term on any anniversary date of its Date of Delivery indicated on the
Schedule A by giving to the other party at least 90 days’ prior written notice.


(2)If either party terminates the Agreement during the term of any Vehicle for
any reason, and at the expiration of the term of each Vehicle, you shall either:
(a) purchase the Vehicle with respect to which termination notice has been given
or with respect to which the full term has expired (as the case may be) which
purchase shall be in cash or by certified cashicr1s check on the effective date
of termination or the term expiration date (as the case may be), and shall be
"as is, where is" without any warranties and at a purchase price equal to its
Schedule A Value plus any sales or use taxes, or (b) no later than 30 days
before the termination date or the term expiration date (as the case may be),
you shall request Ryder to determine the "Net Realizable Sales Proceeds" (as
defined below) for each Vehicle and shall then pay all amoun.t provided in this
paragraph. Ryder shall dete1mine the "Net Realizable Sales Proceeds" for each
Vehicle by selecting, at Ryder's option, one of the following two methods: (1)
Making a bona fide cash sale of each Vehicle; or (2) Obtaining 3 bona fide
wholesale cash bids for each Vehicle. The amount that Ryder receives from a sale
of a Vehicle pursuant to (1) above, less all expenses incurred by Ryder in
making such sale (including any sales commission paid by Ryder), a re-marketing
fee of Fifteen Hundred Dollars and less all taxes resulting from the sale, or
the highest of the 3 bids under (2) above, shall constitute the “Net Realizable
Sales Proceeds". If the Net Realizable Sales Proceeds for a Vehicle exceed that
Vehicle's Schedule A Value, then Ryder shall remit the excess to you, provided,
however, that prior to remitting the excess to you, Ryder shall subtract an
amount equal to any of your unpaid obligations under the Vehicle agreement. If,
on the other hand, the Net Realizable Sales Proceeds for a Vehicle are less than
that Vehicle's Schedule A Value, then you agree to remit that deficiency to
Ryder within 10 days of the date of Ryder's invoice. In any event, Customer will
remain obligated to also pay any charges due Ryder under the Agreement. The
terms “Depreciated Value” and “Schedule A Value" are each defined as the
Original Value of each Vehicle plus the amount of unexpired licenses, applicable
taxes, including personal property taxes and Federal Heavy Vehicle Use Taxes,
and other prepaid expenses previously paid by Ryder for the Vehicle prorated to
the date of sale, less the total accumulated depreciation which has accrued for
such Vehicle in accordance with Schedule A.


B.     If either party becomes insolvent, files a voluntary petition in
bankruptcy, makes an assignment for the benefit of creditors, is adjudicated a
bankrupt, permits a receiver to be appointed for its business or permits or
suffers a material disposition of its assets, the Agreement as to the Vehicles
will terminate at the other party’s option. Upon termination, Paragraph 11A(2)
will be applicable.
 
C.Breach or Default


(1)If Customer materially breaches or is in default of any provision of this
Agreement and that breach or default is not cured within (i) 10 days from the
date that Ryder sends Customer the notice to cure the default for nonpayment of
any money due, failure to carry insurance, safety violations, or legal
violations, or (ii) 30 days for all other defaults, Ryder may immediately, upon
written notice to Customer, take possession of the Vehicles, subject to any
applicable laws in the relevant jurisdiction. Ryder will be entitled to enter
upon the premises where the Vehicles may be and remove them and refuse to
redeliver them to Customer until such breach or default is cured without any of
such actions being deemed an act of termination and without prejudice to the
other remedies Ryder may have under this Agreement and at law. Customer will
continue to be liable for all charges accruing during the period the Vehicles
are retained by Ryder.


5
Execution Version 5/22/2015        

--------------------------------------------------------------------------------




(2)In the event Ryder takes possession of any Vehicle and there is any property
in or upon the Vehicle which belongs to or is in the custody or control of
Customer, subject to prior written notice to Customer, Ryder may take possession
of such items and either hold them for Customer until Customer claims them or
place them in public storage for Customer at Customer's expense.


(3)If a party’s material breach or default continues for ten (10) days after
written notice has been received by the defaulting party, the non-defaulting
party may terminate the Agreement. Upon termination pursuant to this Paragraph,
Paragraph 11A(2) will be applicable, without prejudice to other remedies a Party
may have under this Agreement and at law.


(4)     The defaulting party agrees to pay the non-defaulting party’s costs and
expenses, including reasonable attorney's fees, incurred in collecting amounts
due from the defaulting party or in enforcing any rights of non-defaulting party
hereunder.


12.ASSIGNMENT OF AGREEMENT:
This Agreement will be binding on the parties hereto, their successors, legal
representatives and assigns. Customer agrees to promptly notify Ryder in writing
of any substantial changes in ownership or any material disposition of the
assets of Customer's business. Customer does not have the right to lease any of
the vehicles to a third party, nor to assign this Agreement or any interest
therein without Ryder's prior written consent, which consent will not be,
unreasonably withheld, and any attempt to do so will be voidable, except that ,
Customer shall be able to assign without consent in the event of a merger, sale,
or transfer of the assets of the business to which this Agreement relates if
assignee is credit approved by Ryder’s credit department.


13.FORCE MAJEURE:
Neither party will incur liability to the other party for failure to supply any
Vehicle, provide a substitute vehicle, repair any disabled Vehicle, or provide
fuel for Vehicles, or deliver any Vehicle for repair, if prevented by a national
emergency, wars, riots, fires, labor disputes, Federal, state, or local laws,
rules, regulations, shortages (local or national), or fuel allocation programs,
or any other cause beyond a party’s reasonable control whether existing now or
hereafter. The party asserting a right to suspend performance under the
Agreement must promptly notify the other party of any cause for suspension and
the anticipated duration of such suspension. The duration of the suspension
shall reasonably match the force majeure event and the parties shall perform all
other obligations that are not affected by the force majeure event.


14.GENERAL:
A.FOR THE AVOIDANCE OF DOUBT, NOTWITHSTANDING ANY OTHER PROVISION TO THE
CONTRARY HEREIN, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY
INCIDENTAL, INDIRECT, REMOTE, OR CONSEQUENTIAL DAMAGES, INCLUDING, WITHOUT
LIMITATION, ANY LOSS OF PROFITS, OR FOR ANY SPECIAL, EXEMPLARY OR PUNITIVE
DAMAGES.
B.The parties intend that this Agreement and Schedule A constitute a conditional
sale and service agreement between the parties for federal and state income tax
purposes. The parties understand and intend that for federal and state income
tax purposes, Customer, and not Ryder, has the depreciable interest in each
Vehicle. Customer expressly declines to provide the certification provided by
Section 7701(h)(2) (C) of the Internal Revenue Code of 1986, as amended,
relating to certain “qualified motor vehicle operating agreements." Ryder and
Customer agree that Customer is the owner of each Vehicle for federal income tax
purposes, and Ryder agrees not to claim depreciation deductions in respect of
any such Vehicle or otherwise take any position on any income tax return
inconsistent with such treatment.
C.     Customer hereby grants Ryder a continuing Security interest in the
Vehicles to secure the payment and performance of all of Customer's obligations
owing to Ryder hereunder; Customer hereby authorizes Ryder to file Uniform
Commercial Code financing statements with appropriate recording offices
identifying Ryder’s interest in the Vehicles.
D.    Notices provided for herein will be in writing and mailed to the parties
at their respective addresses set forth above. Facsimile or e-mail notices are
acceptable if received by the recipient and a delivery receipt is obtained by
the sender. This Agreement will not be binding on Ryder until executed at its
Miami Headquarters by a person duly authorized and will then constitute the
entire agreement and understanding between the parties concerning the Vehicles,
notwithstanding any previous writings or oral undertakings, and its terms will
not be altered by any oral agreement or informal writing, nor by failure to
insist upon performance, or failure to exercise any rights or privileges, but
alterations, additions, or changes in this Agreement will only be accomplished
by written endorsements, amendments, or additional Schedules A to this Agreement
executed by both parties. This Agreement shall be governed under the laws of the
State of Texas, without regard to its conflict of law provisions.
E.    A copy, scan, digital, or electronic signature of this Agreement or any
Schedule A is sufficient and binding in the same manner and for the same
purposes as the originally signed version. Neither party may deny the legal
effect, validity, or enforceability of this Agreement solely because it is in
electronic form and any arguments to this effect arc expressly waived. This
Agreement shall be admissible in any proceeding as a copy, electronically or
digitally signed as if it contained original handwritten signatures.
F.    Confidentiality. Notwithstanding the unilateral provision in the Schedule
A(s) on this subject matter, each party shall maintain the confidentiality of
the terms and rates contained in the Agreement and any Schedule A or other
contract there under, and shall not disclose the rates and terms therein unless
required by law or regulation.
RYDER TRUCK RENTAL, INC. d/b/a            NEXEO SOLUTIONS, LLC
RYDER TRANSPORTATION SERVICES            (Customer)
(Ryder)
By: /s/ William J. Toerpe                    By: /s/ Ross Crane


William J. Toerpe, VP of Sales
Name & Title: Ross Crane, Executive Vice President and Chief Financial Officer



Date: 05 / 26 / 15                        Date: 5 / 26 / 15


6
Execution Version 5/22/2015        

--------------------------------------------------------------------------------


[ryderlogoa01.jpg]


VEHICLE OPERATING & SERVICE AGREEMENT (VOSA) SCHEDULE A


Customer Name:
Nexeo Solutions, LLC
Customer Vehicle Domicile:
See attached Appendix
Lessee Number:
23947
Ryder Maintenance Facility Number & Name:
See attached Appendix
Schedule A No.
2015-001
Schedule A Date:
May 22, 2015
VOSA Date:
May 22, 2015



1.    Vehicle: Each of the vehicles (each a “Vehicle” and collectively the
“Vehicles”) listed in Appendix to this Schedule A shall be a Vehicle as that
term is defined in Paragraph 1 of the Vehicle Operating and Service Agreement
(the “VOSA”). Each Vehicle and Appendix are expressly incorporated into this
Schedule A and the VOSA by reference and the terms of the VOSA and this Schedule
A shall apply to each Vehicle as if listed directly hereon.


2.    Terms: Additional terms specific to each Vehicle are listed on Appendix.
The Original Value at the end of the term shall be as listed on
Appendix .
 
Graduated Charges
 
Starting Month
Ending Month
Mileage Rate


1
12
0.0200


13
24
0.0350


25
36
0.0550


37
48
0.0700


49
60
0.0800


61
72
0.0900


73
84
0.1050


 
Average Rate
0.0650





3.    Vehicle Component Information: Vehicle component information specific to
each Vehicle is listed on Appendix.


4.    Vehicle Agreement: Each Vehicle listed on Appendix to this Schedule A
shall constitute a separate and independent agreement subject to the terms and
conditions contained in: (i) the VOSA; (ii) any amendments to the VOSA; (iii)
this Schedule A; and (iv) any other written agreement between Ryder and you
regarding that Vehicle. Any reference to the VOSA contained in any of the
foregoing documents shall be deemed to refer to each and every Vehicle
agreement. Payments relating to an invoice for multiple Vehicles will be
allocated on a pro-rata basis among the covered Vehicles. The terms of this
Schedule A apply to all Vehicles listed on Appendix to this Schedule A and are
part of each respective Vehicle agreement. If there is a conflict between the
terms of this Schedule A and any other terms of the VOSA, then the terms of this
Schedule A will apply.


5.    Investment: The Original Value, Monthly Depreciation and Fixed Charge Per
Month listed are based, in part, upon the manufacturer’s quoted price as of the
date you execute this Schedule A. If the manufacturer’s quoted price increases
prior to the Date of Delivery of a Vehicle, then you agree that for each $50
increase in price (or fraction thereof), Original Value shall be increased by
$50.00, Monthly Depreciation shall be increase by $0.65, and the Fixed Charge
per Month shall be increased by $1.30.


6.    Original Identification Cost: $0. If this amount varies by $50.00 or more
in price, the Original Value, Monthly Depreciation and Fixed Charge per Month
will be adjusted as indicated in (3) above.


7.    Estimated Annual Mileage: Intentionally deleted.


8.    Estimated Annual Engine Hours for Refrigerated Trailers and Straight
Trucks (“Refrigerated Vehicles”): Not applicable.


9.    Estimated Annual Standby Refrigeration: Not applicable.


10.     The CPI Base Index: Not applicable.
Adjustment Method: Notwithstanding anything in the Vehicle agreement to the
contrary, the following terms shall apply to the Vehicles listed on this
Schedule A (the “Scheduled Vehicle(s)”). In lieu of adjusting the charges on the
Scheduled Vehicles based on the Vehicle agreement, the charges on each of the
Scheduled Vehicles shall be increased according to the Graduated Charges Table
above (the “Graduated Charges”). All Graduated Charges shall become effective at
the times specified in the table above.


11. Per Vehicle Annual Allowances: The allowances described below are included
in the Fixed Charge Per Month. If the actual cost of any item(s) listed below,
including any costs incurred in states other than those listed, exceeds the
annual allowance amount for that item, then you agree to pay Ryder the excess,
in addition to all other charges.


Description    Annual Allowance Amount
Vehicles listed on this Schedule A operate in the State(s) of: AL, AZ, CA, CO,
GA, FL, IL, KS, LA, MA, MI, MN, MO , NJ, NY, NC, OH, OK,






--------------------------------------------------------------------------------






PA, SC, TN, TX, UT, WI
State Motor Vehicle License, Registration and Inspection fees
$0
FTA/Mileage Tax Permits
$0
Federal Heavy Vehicles Use Taxes
$0
Personal Property Taxes
$0



12.     Vehicle Related Services:




Vehicle Related Services


Provided By/Comments
Substitute Vehicles
You
Exterior Washing
Ryder
Safety Services
Ryder
Licensing
You
IFTA/Mileage Tax Permitting & Reporting
You
Pick-up and Delivery
See Appendix
Mobile Maintenance
See Appendix
PTO/Pump Maintenance
See Appendix



13.     Fuel: Ryder will provide fuel for the Vehicles when requested and charge
you for any fuel it provides in accordance with the terms of the VOSA and in
addition to all other charges. All fuel used in the Vehicle that is obtained
from a third party other than Ryder shall be of a type and grade that meets all
manufacturers’ recommendations and the requirements of applicable law.


14.     Party Responsible for Liability Insurance: You. Combined Single Limits
$5,000,000 per occurrence. Ryder Truck Rental LT and Ryder Truck Rental, Inc.
shall be an additional insured under your Liability Insurance policy and a
beneficiary of your indemnities in accordance with the VOSA.


15.     Party Responsible for Physical Damage Insurance: You shall be
responsible for all loss or damage to the Vehicles in accordance with the VOSA.
Charges will not abate while the Vehicle is being repaired for Physical Damage
during the agreement term or at expiration. If a vehicle is lost, stolen or
damaged beyond economic repair, then you agree to pay Ryder its purchase price
at the time of loss and related costs and expenses as determined under the VOSA.
At the expiration of a Vehicle’s Term in Months (or upon earlier termination if
you are not required to purchase the Vehicle), you shall pay Ryder the cost to
de-identify each Vehicle and return the Vehicle to the Ryder service location
listed on this Schedule A in good and working order without Physical Damage
(normal wear and tear excepted). If you fail to do so, you shall continue to be
liable for all obligations under this Agreement until you return the Vehicle to
Ryder in accordance with this provision.


Other:


Inspections: Customer shall conduct pre and post inspections of the Vehicle,
complete required reports, and promptly notify Ryder of any Vehicle condition
issues. Ryder will not be liable for any Federal Motor Carrier Safety
Administration (FMCSA”) violations or other citations for which Ryder was not
provided notice.


Promotional Incentive: Ryder agrees that for each Vehicle listed on this
Schedule A (each a “Scheduled Vehicle”) you shall receive a promotional
incentive in the amount of the first month’s Fixed Charge per Month indicated on
Appendix for each Scheduled Vehicle (the “Promotional Amount”). The Promotional
Amount shall be applied by Ryder as a credit against charges in the first month
of the term following the Scheduled Vehicle’s Date of Delivery. Without
prejudice to Ryder’s other remedies under this Agreement, if you are in default
of this Agreement, or this Agreement is terminated as to the Scheduled Vehicle
for any reason (including theft or damage) prior
to the expiration of the Schedule Vehicle’s term, then you agree to reimburse
Ryder the full Promotional Amount on the effective date of termination.


Pick-up and Delivery: Notwithstanding anything in the Vehicle agreement to the
contrary, when the Vehicles listed on this Schedule A (the “Scheduled
Vehicle(s)”) require ordinary scheduled preventative maintenance and service
(“PM Maintenance”) at the Maintenance Facility, Ryder agrees to pick-up each
Scheduled Vehicle from you for performance of PM Maintenance, transport the
Scheduled Vehicle to the Maintenance Facility for the performance of PM
Maintenance, and to return each Scheduled Vehicle to you upon completion of PM
Maintenance. The location where the Scheduled Vehicle(s) are retrieved and
returned must be located within 25 miles of the Maintenance Facility. For claims
that arise during pick-up and delivery service, the party responsible for
Liability or Physical Damage Insurance shall cover the other party under its
insurance to the maximum extent possible, with such insurance being primary.
Ryder shall be a permissive user during pick-up and delivery service, and an
additional insured (or loss payee for physical damage) when Customer is
responsible for insurance, pursuant to the Agreement.


No Substitute Vehicles: Notwithstanding anything in the VOSA to the contrary,
Ryder shall have no obligation to provide you with a Substitute Vehicle for the
Vehicle(s) listed on this Schedule A. The charges shall not abate for any reason
whatsoever, including, but not limited to, temporary mechanical failure.


Guaranteed Residual During the Term and at the End of the Term: If either party
terminates the Agreement during the term of any Vehicle listed on this Schedule
A (the “Scheduled Vehicle(s)”) for any reason, and at the expiration of the term
of each Scheduled Vehicle, you shall either : (a) purchase all such Scheduled
Vehicles with respect to which termination notice has been given or with respect
to which the full term has expired (as the






--------------------------------------------------------------------------------




case may be), at its Schedule A Value on the effective date of termination or
the term expiration date (as the case may be), or (b) no later than 30 days
before the termination date or the term expiration date (as the case may be),
you shall request Ryder to determinate the “Net Realizable Sales Proceeds” (as
defined below) for each Scheduled Vehicle and shall then pay all amounts
provided in this paragraph. Ryder shall determine the “Net Realizable Sales
Proceeds” for each Scheduled Vehicle by selecting, at Ryder’s option, one of the
following two methods: (1) Making a bona fide cash sale of each Scheduled
Vehicle; or (2) Obtaining 3 bona fide wholesale cash bids for each Scheduled
Vehicle. The amount that Ryder receives from a sale of a Scheduled Vehicle
pursuant to (1) above, less all expenses incurred by Ryder in making such sale
(including any sales commission paid by Ryder) and less all taxes resulting from
the sale, or the highest of the 3 bids under (2) above, shall constitute the
“Net Realizable Sales Proceeds”. If the Net Realizable Sales Proceeds for a
Scheduled Vehicle exceed that Scheduled Vehicle’s Schedule A Value, then Ryder
shall remit the excess to you, provided, however, that prior to remitting the
excess to you, Ryder shall subtract an amount equal to any of your unpaid
obligations under the Agreement. If, on the other hand, the Net Realizable Sales
Proceeds for a Scheduled Vehicle are less than that Scheduled Vehicle’s Schedule
A Value, then you agree to remit the deficiency to Ryder within 10 days of the
date of Ryder’s invoice. Notwithstanding anything in the Agreement (or the
definition of Schedule A Value or the purchase price therein), after the
expiration date of the term for each Vehicle listed on this Schedule A, the
depreciated Original Value for each Vehicle shall never be an amount which is
less than 20% of the Original Value.


Tax Treatment: The parties intend that this Agreement and Schedule A constitute
a conditional sale and service agreement between the parties for federal and
state income tax purposes. The parties understand and intend that for federal
and state income tax purposes, Customer, and not Ryder, has the depreciable
interest in each Vehicle. Customer expressly declines to provide the
certification provided by Section 7701 (h) (2) (C) of the Internal Revenue Code
of 1986, as amended, relating to certain “qualified motor vehicle operating
agreements.” Ryder and Customer agree that Customer is the owner of each Vehicle
for federal income tax purposes, and Ryder agrees not to claim depreciation
deductions in respect of any such Vehicle or otherwise take any position on any
income tax return inconsistent with such treatment.


General: This Schedule A contains information regarding each Vehicle selected by
you and is a part of the VOSA. When you sign this Schedule A, you authorize
Ryder to obtain the Vehicle(s) listed on this Schedule A and agree to take
delivery of them. The Term for the Vehicle(s) will begin when Ryder tenders it
to you and will continue for the period specified on this Schedule A unless the
Term is terminated earlier as permitted by the VOSA.


Additional Services: Except for the charges listed on this Schedule A, all
charges for goods and services under the VOSA, including any services
subcontracted by Ryder, will be billed per Ryder’s retail sales and service
procedures and charges then in effect.


Disclaimer of Warranties: RYDER MAKES NO EXPRESS OR IMPLIED WARRANTY REGARDING
THE VEHICLES, CHARGES OR ANY OTHER MATTER WHATSOEVER, INCLUDING, BUT NOT LIMITED
TO, ANY WARRANTY OF MERACHTABILITY OR FITNESS FOR A SPECIAL OR PARTICULAR
PURPOSE.


Waivers: EACH PARTY WAIVES AND RELEASES THE OTHER PARTY FROM ANY CLAIMS OR
LIABILITY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES,
INCLUDING, BUT NOT LIMITED TO, LOST PROFITS. BOTH RYDER AND CUSTOMER WAIVE ANY
RIGHT TO TRIAL BY JURY IN ANY SUIT RELATING TO THE TRANSACTIONS CONTEMPLATED BY
THE VOSA.


Default on Rental or Return: If you are in default under any rental agreement
with Ryder, you will also be in default under the VOSA. If you are in default
under the VOSA, you will also be in default under any rental agreement with
Ryder.


Confidentiality: You agree to maintain the confidentiality of the terms and
rates contained in the VOSA and agree not to disclose our rates and terms unless
required by law.


Indemnity Survival: All of the defense, release, indemnification, insurance and
hold harmless provisions in the VOSA shall survive the termination or expiration
of the VOSA for any reason.


Mobile Maintenance: This Amendment shall apply to each Vehicle with mobile or
onsite maintenance services included, on this Schedule A and Appendix, as a
vehicle related service. Customer hereby grants Ryder a license to access the
Customer facility(s) located at the Vehicle Domicile listed in Appendix (the
“Customer Facility(s)”) for providing the mobile maintenance services described
herein, together with the right of ingress thereto and egress therefrom on and
over any surrounding property owned or leased by Customer, which may be required
by Ryder to perform the services described herein. “Mobile Maintenance Services”
includes minor driver-vehicle condition repairs and reports, minor preventative
maintenance and preventive maintenance follow-up, routine inspections, and
Department of Transportation inspections. The determination of the agreed upon
maintenance and repair functions, if any, which will actually be performed at
the Customer Facility shall be solely within Ryder's discretion. Ryder will not
be providing any washing services at Customer Facility. Ryder will not store
materials of any kind in any drums, tanks or other containers at the Customer
Facility, this includes lubricants, fuel, cleaning materials, solvents, or other
materials needed to perform Mobile Maintenance Services. Ryder will not store,
deposit or leave behind any waste materials at the Customer Facility. All waste
materials resulting from and all products needed to perform Mobile Maintenance
Services will be removed by the service vehicle on a daily basis and brought to
the Ryder Maintenance Facility where the mobile maintenance vehicle is
domiciled. Customer represents and warrants that (i) no restrictive covenants,
zoning ordinances or other applicable restrictions prohibit Ryder's intended use
of the Customer Facility for the Mobile Maintenance Services, (ii) Customer has
full power and authority to grant the license as specified herein without having
to obtain the consent of any other party and (iii) the Mobile Maintenance
Services are permissible under the laws and regulations applicable to such
services and under all agreements to which Customer is a party. Customer shall
provide Ryder with a safe work environment and provide all electrical, plumbing
and utilities to perform the Mobile Maintenance Services. Ryder shall comply
with all of Customer’s reasonable policies and procedures at the Customer
Facility. In the event of a breach of any of the foregoing warranties with
respect to any Customer Facility, Customer shall indemnify Ryder for any Damages
and Defense Costs to the extent incurred as a result of any breach of the
foregoing warranties. In the event that Ryder is no longer able to perform
Mobile Maintenance Services at the Customer Facility, as determined in its sole
discretion, the services under the Agreement will be performed in accordance
with the Agreement at the Ryder Maintenance Facility provided in this Schedule
A.








--------------------------------------------------------------------------------




RYDER TRUCK RENTAL, INC.
d/b/a RYDER TRANSPORTATION SERVICES    NEXEO SOLUTIONS, LLC
(“Ryder”)    (“Customer”)
By:    /s/ Bill J. Toerpe        By:    /s/ Ross Crane    
Name:    Bill Toerpe         Name:    Ross Crane     


Title:    VP National Sales         Title:    Executive Vice President and Chief
Financial Officer     


Date:    05/26/15         Date:    05/26/2015     










--------------------------------------------------------------------------------






Appendix to Schedule A Number 2015-001


Vehicle and Operating Service Agreement
Between Ryder and Nexeo
Dated May 22, 2015




Vehicle
Count
Customer Vehicle Domicile
Ryder Unit
No.




Customer
Unit No.
Ryder Maintenance Facility
Number & Name
Date of Delivery
Term in Months
Estimated Annual Mileage
Fixed Charge
(Frequency)
Total Original Value
Total Monthly
Depreciation
Model
Year
Serial Number
1
Baton Rouge, LA
 
 
586,Baton Rouge, LA (3028)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
2
Baton Rouge, LA
 
 
586,Baton Rouge, LA (3028)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
3
Baton Rouge, LA
 
 
586,Baton Rouge, LA (3028)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
4
Birmingham, Al
 
 
315 North Birmingham, AL (3028)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
5
Birmingham, Al
 
 
315 North Birmingham, AL (3028)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
6
Birmingham, Al
 
 
315 North Birmingham, AL (3028)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
7
Birmingham, Al
 
 
315 North Birmingham, AL (3028)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
8
Carteret, NJ
 
 
220 Elizabeth NJ (3249)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
9
Carteret, NJ
 
 
220 Elizabeth NJ (3249)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
10
Carteret, NJ
 
 
220 Elizabeth NJ (3249)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
11
Carteret, NJ
 
 
220 Elizabeth NJ (3249)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
12
Carteret, NJ
 
 
220 Elizabeth NJ (3249)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
13
Carteret, NJ
 
 
220 Elizabeth NJ (3249)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
14
Carteret, NJ
 
 
220 Elizabeth NJ (3249)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
15
Carteret, NJ
 
 
220 Elizabeth NJ (3249)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
16
Carteret, NJ
 
 
220 Elizabeth NJ (3249)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
17
Chandler, AZ
 
 
983 Tempe AZ (3125)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
18
Chandler, AZ
 
 
983 Tempe AZ (3125)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
19
Charlotte, NC
 
 
164,Charlotte-North, NC (3325)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
20
Charlotte, NC
 
 
164,Charlotte-North, NC (3325)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
21
Charlotte, NC
 
 
164,Charlotte-North, NC (3325)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
22
Charlotte, NC
 
 
164,Charlotte-North, NC (3325)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
23
Charlotte, NC
 
 
164,Charlotte-North, NC (3325)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
24
Charlotte, NC
 
 
164,Charlotte-North, NC (3325)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
25
Charlotte, NC
 
 
164,Charlotte-North, NC (3325)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
26
Charlotte, NC
 
 
164,Charlotte-North, NC (3325)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
27
Charlotte, NC
 
 
164,Charlotte-North, NC (3325)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
28
Charlotte, NC
 
 
164,Charlotte-North, NC (3325)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
29
Charlotte, NC
 
 
164,Charlotte-North, NC (3325)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
30
Cincinnati, OH
 
 
372,Sharonville, OH (3087)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
31
Cincinnati, OH
 
 
372,Sharonville, OH (3087)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
32
Cincinnati, OH
 
 
372,Sharonville, OH (3087)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
33
Cincinnati, OH
 
 
372,Sharonville, OH (3087)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
34
Denver, CO
 
 
163,Denver-Holly St. (3125)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
35
Doraville, GA
 
 
154,Doraville, GA (3339)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
36
Doraville, GA
 
 
154,Doraville, GA (3339)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
37
Doraville, GA
 
 
154,Doraville, GA (3339)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
38
Doraville, GA
 
 
154,Doraville, GA (3339)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
39
Doraville, GA
 
 
154,Doraville, GA (3339)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
40
Doraville, GA
 
 
154,Doraville, GA (3339)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
41
Doraville, GA
 
 
154,Doraville, GA (3339)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 






--------------------------------------------------------------------------------





42
Doraville, GA
 
 
154,Doraville, GA (3339)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
43
Doraville, GA
 
 
154,Doraville, GA (3339)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
44
Doraville, GA
 
 
154,Doraville, GA (3339)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
45
Doraville, GA
 
 
154,Doraville, GA (3339)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
46
Doraville, GA
 
 
154,Doraville, GA (3339)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
47
Fairfield, CA
 
 
495,Benicia, CA (3178)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
48
Fairfield, CA
 
 
495,Benicia, CA (3178)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
49
Garland, TX
 
 
422,Garland, TX (3121)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
50
Garland, TX
 
 
422,Garland, TX (3121)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
51
Garland, TX
 
 
422,Garland, TX (3121)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
52
Garland, TX
 
 
422,Garland, TX (3121)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
53
Garland, TX
 
 
422,Garland, TX (3121)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
54
Grove City, OH
 
 
2649,Obetz, OH (3037)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
55
Houston, TX
 
 
234,Houston-Hobby (3120)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
56
Houston, TX
 
 
234,Houston-Hobby (3120)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
57
Houston, TX
 
 
234,Houston-Hobby (3120)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
58
Houston, TX
 
 
234,Houston-Hobby (3120)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
59
Houston, TX
 
 
234,Houston-Hobby (3120)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
60
Houston, TX
 
 
234,Houston-Hobby (3120)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
61
Kansas City, KS
 
 
381,Lenexa Kansas (3139)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
62
Kansas City, KS
 
 
381,Lenexa Kansas (3139)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
63
Knoxville, TN
 
 
1247,Knoxville - Strwbrr (3087)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
64
Knoxville, TN
 
 
1247,Knoxville - Strwbrr (3087)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
65
Lansing, MI
 
 
2634,Lansing - Atlas (3042)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
66
Lansing, MI
 
 
2634,Lansing - Atlas (3042)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
67
Lansing, MI
 
 
2634,Lansing - Atlas (3042)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
68
Lansing, MI
 
 
2634,Lansing - Atlas (3042)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
69
Lansing, MI
 
 
2634,Lansing - Atlas (3042)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
70
Lansing, MI
 
 
2634,Lansing - Atlas (3042)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
71
Lansing, MI
 
 
2634,Lansing - Atlas (3042)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
72
Memphis, TN
 
 
528,Memphis-Air Park (3092)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
73
Memphis, TN
 
 
528,Memphis-Air Park (3092)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
74
Menasha, WI
 
 
386,Neenah, WI (3076)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
75
Menasha, WI
 
 
386,Neenah, WI (3076)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
76
Midland, TX
 
 
574,Odessa, TX (3112)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
77
Midland, TX
 
 
574,Odessa, TX (3112)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
78
Midland, TX
 
 
574,Odessa, TX (3112)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
79
Conroe, TX
 
 
138,Houston-Hempstead Hy (3120)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
80
Conroe, TX
 
 
138,Houston-Hempstead Hy (3120)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
81
Conroe, TX
 
 
138,Houston-Hempstead Hy (3120)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
82
Conroe, TX
 
 
138,Houston-Hempstead Hy (3120)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
83
Conroe, TX
 
 
138,Houston-Hempstead Hy (3120)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
84
Conroe, TX
 
 
138,Houston-Hempstead Hy (3120)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
85
Conroe, TX
 
 
138,Houston-Hempstead Hy (3120)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
86
Conroe, TX
 
 
138,Houston-Hempstead Hy (3120)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
87
Conroe, TX
 
 
138,Houston-Hempstead Hy (3120)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
88
Conroe, TX
 
 
138,Houston-Hempstead Hy (3120)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
89
Conroe, TX
 
 
138,Houston-Hempstead Hy (3120)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
90
Conroe, TX
 
 
138,Houston-Hempstead Hy (3120)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
91
Mobile, AL
 
 
670,Mobile, AL (3028)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
92
Mobile, AL
 
 
670,Mobile, AL (3028)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
93
Mobile, AL
 
 
670,Mobile, AL (3028)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
94
Morrisville, PA
 
 
167,Fairless Hills, PA (3276)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
95
St Loius, MO
 
 
988,Fenton MO (3139)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
96
St Loius, MO
 
 
988,Fenton MO (3139)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
97
St Loius, MO
 
 
988,Fenton MO (3139)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
98
St Loius, MO
 
 
988,Fenton MO (3139)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
99
Saint Paul, MN
 
 
638,Roseville, MN (30786)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
100
Saint Paul, MN
 
 
638,Roseville, MN (30786)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
101
Saint Paul, MN
 
 
638,Roseville, MN (30786)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
102
Tewksbury, MA
 
 
364,Dracut, MA (3213)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
103
Tewksbury, MA
 
 
364,Dracut, MA (3213)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
104
Tonawanda, NY
 
 
895,Tonawanda, NY (3288)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
105
Tonawanda, NY
 
 
895,Tonawanda, NY (3288)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 






--------------------------------------------------------------------------------





106
Tonawanda, NY
 
 
895,Tonawanda, NY (3288)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
107
Tonawanda, NY
 
 
895,Tonawanda, NY (3288)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
108
Twinsburg, OH
 
 
562,Walton Hill, OH (3037)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
109
Twinsburg, OH
 
 
562,Walton Hill, OH (3037)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
110
Twinsburg, OH
 
 
562,Walton Hill, OH (3037)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
111
Twinsburg, OH
 
 
562,Walton Hill, OH (3037)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
112
Twinsburg, OH
 
 
562,Walton Hill, OH (3037)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
113
Twinsburg, OH
 
 
562,Walton Hill, OH (3037)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
114
Twinsburg, OH
 
 
562,Walton Hill, OH (3037)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
115
Warren, MI
 
 
274,Roseville, MI (3042)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
116
Willow Springs, IL
 
 
766,Cicero, IL (3032)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
117
Willow Springs, IL
 
 
766,Cicero, IL (3032)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
118
Willow Springs, IL
 
 
766,Cicero, IL (3032)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
119
Willow Springs, IL
 
 
766,Cicero, IL (3032)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
120
Willow Springs, IL
 
 
766,Cicero, IL (3032)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
121
Willow Springs, IL
 
 
766,Cicero, IL (3032)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
122
Willow Springs, IL
 
 
766,Cicero, IL (3032)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
123
Willow Springs, IL
 
 
766,Cicero, IL (3032)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
124
Willow Springs, IL
 
 
766,Cicero, IL (3032)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
125
Willow Springs, IL
 
 
766,Cicero, IL (3032)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
126
Willow Springs, IL
 
 
766,Cicero, IL (3032)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
127
Willow Springs, IL
 
 
766,Cicero, IL (3032)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
128
Willow Springs, IL
 
 
766,Cicero, IL (3032)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
129
Willow Springs, IL
 
 
766,Cicero, IL (3032)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
130
Clearfield, UT
 
 
1638,Clearfield, UT (3181)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
131
Shakopee, MN
 
 
614,Burnsville, MN (3076)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
132
Tampa, FL
 
 
1089,Tampa-Dale Mabry (3343)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
133
Tampa, FL
 
 
1089,Tampa-Dale Mabry (3343)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
134
Tampa, FL
 
 
1089,Tampa-Dale Mabry (3343)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
135
Clearfield, UT
 
 
1638,Clearfield, UT (3181)
 
84
50,000
Month: $2526.33
$136,796
$1197.54
2016
 
136
Fairfield, CA
 
 
569,Rancho Dominguez, CA (3189)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
137
Fairfield, CA
 
 
569,Rancho Dominguez, CA (3189)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
138
Fairfield, CA
 
 
569,Rancho Dominguez, CA (3189)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
139
Franklin Park, IL
 
 
351,Bensenville, IL (3032)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
140
Nashville, TN
 
 
395,Nashville-Polk Ave (3095)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
141
Nashville, TN
 
 
395,Nashville-Polk Ave (3095)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
142
Tulsa, OK
 
 
984,Wolf Point-Tulsa (3112)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
143
Anderson, SC
 
 
751,Anderson, SC (3334)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
144
Anderson, SC
 
 
751,Anderson, SC (3334)
 
84
50,000
Month: $2292.67
$131,718
$1052.63
2016
 
145
Binghamton, NY
 
 
525,Binghamton, NY (3028)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
146
Binghamton, NY
 
 
525,Binghamton, NY (3028)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
147
Chandler, AZ
 
 
983,Tempe AZ (3125)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
148
Charlotte, NC
 
 
164,Charlotte-North, NC (3325)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
149
Charlotte, NC
 
 
164,Charlotte-North, NC (3325)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
150
Charlotte, NC
 
 
164,Charlotte-North, NC (3325)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
151
Cincinnati, OH
 
 
372,Sharonville, OH (3087)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
152
Cincinnati, OH
 
 
372,Sharonville, OH (3087)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
153
Cincinnati, OH
 
 
372,Sharonville, OH (3087)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
154
Cincinnati, OH
 
 
372,Sharonville, OH (3087)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
155
Dayton, OH
 
 
473,Dayton, OH (3037)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
156
Dayton, OH
 
 
473,Dayton, OH (3037)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
157
Dayton, OH
 
 
473,Dayton, OH (3037)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
158
Dayton, OH
 
 
473,Dayton, OH (3037)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
159
Doraville, GA
 
 
154,Doraville, GA (3339)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
160
Franklin Park, IL
 
 
351,Bensenville, IL (3032)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
161
Franklin Park, IL
 
 
351,Bensenville, IL (3032)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
162
Franklin Park, IL
 
 
351,Bensenville, IL (3032)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
163
Franklin Park, IL
 
 
351,Bensenville, IL (3032)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
164
Franklin Park, IL
 
 
351,Bensenville, IL (3032)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
165
Grove City, OH
 
 
2649,Obetz, OH (3037)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
166
Grove City, OH
 
 
2649,Obetz, OH (3037)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
167
Grove City, OH
 
 
2649,Obetz, OH (3037)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
168
Grove City, OH
 
 
2649,Obetz, OH (3037)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
169
Morrisville, PA
 
 
167,Fairless Hills, PA (3276)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 






--------------------------------------------------------------------------------





170
Morrisville, PA
 
 
167,Fairless Hills, PA (3276)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
171
Morrisville, PA
 
 
167,Fairless Hills, PA (3276)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
172
Morrisville, PA
 
 
167,Fairless Hills, PA (3276)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
173
Morrisville, PA
 
 
167,Fairless Hills, PA (3276)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
174
Morrisville, PA
 
 
167,Fairless Hills, PA (3276)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
175
Morrisville, PA
 
 
167,Fairless Hills, PA (3276)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
176
Morrisville, PA
 
 
167,Fairless Hills, PA (3276)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
177
Morrisville, PA
 
 
167,Fairless Hills, PA (3276)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
178
Morrisville, PA
 
 
167,Fairless Hills, PA (3276)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
179
Shakopee, MN
 
 
614,Burnsville, MN (3076)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
180
Shakopee, MN
 
 
614,Burnsville, MN (3076)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
181
Shakopee, MN
 
 
614,Burnsville, MN (3076)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
182
Tewksbury, MA
 
 
364,Dracut, MA (3213)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
183
Tewksbury, MA
 
 
364,Dracut, MA (3213)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
184
Twinsburg, OH
 
 
562,Walton Hill, OH (3037)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
185
Twinsburg, OH
 
 
562,Walton Hill, OH (3037)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
186
Warren, MI
 
 
274,Roseville, MI (3042)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
187
Warren, MI
 
 
274,Roseville, MI (3042)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
188
Warren, MI
 
 
274,Roseville, MI (3042)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
189
Warren, MI
 
 
274,Roseville, MI (3042)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
190
Warren, MI
 
 
274,Roseville, MI (3042)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
191
Franklin Park, IL
 
 
766,Cicero, IL (3032)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
192
Franklin Park, IL
 
 
766,Cicero, IL (3032)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
193
Franklin Park, IL
 
 
766,Cicero, IL (3032)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
194
Franklin Park, IL
 
 
766,Cicero, IL (3032)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
195
Fairfield, CA
 
 
569,Rancho Dominguez (3189)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
196
Fairfield, CA
 
 
569,Rancho Dominguez (3189)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
197
Fairfield, CA
 
 
569,Rancho Dominguez (3189)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
198
Garland, TX
 
 
422,Garland, TX (3121)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
199
Garland, TX
 
 
422,Garland, TX (3121)
 
84
50,000
Month: $2077.31
$118,520
$902.39
2016
 
200
Garland, TX
 
 
422,Garland, TX (3121)
 
84
50,000
Month: $2343.15
$124,931
$1054.14
2016
 
201
Garland, TX
 
 
422,Garland, TX (3121)
 
84
50,000
Month: $2343.15
$124,931
$1054.14
2016
 
202
Garland, TX
 
 
422,Garland, TX (3121)
 
84
50,000
Month: $2343.15
$124,931
$1054.14
2016
 








--------------------------------------------------------------------------------









Original Value at end of Term
Licensed
Weight
CAB/Chassis - Description
Cab/ Chassis
Original Value


Other Description
Other Original Value
Chassis Monthly Depreciation
Other Monthly Depreciation
Pick-Up & Delivery
Mobile Maintenance Services
PTO/ Pump Maintenance
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder






--------------------------------------------------------------------------------





$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder






--------------------------------------------------------------------------------





$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$36,383
80,000
Cascadia T/A Sleeper PX 12564ST-Tanker
$125,281
PTO/Pump System
$11,694
$1058.31
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
Ryder
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
Ryder
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$43,297
80,000
Cascadia T/A Daycab PX 12564ST-Tanker
$120,024
PTO/Pump System
$11,694
$913.42
$139.21
 
 
Ryder
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
 
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
 
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
Ryder
 
$42,719
80,000
Cascadia T/A Daycab PX 12564ST-DryVan
 
 
 
 
 
Ryder
Ryder
 
$36,383
80,000
Cascadia T/A Sleeper PX 12564ST-DryVan
 
 
 
 
 
Ryder
Ryder
 
$36,383
80,000
Cascadia T/A Sleeper PX 12564ST-DryVan
 
 
 
 
 
Ryder
Ryder
 
$36,383
80,000
Cascadia T/A Sleeper PX 12564ST-DryVan
 
 
 
 
 
Ryder
Ryder
 








 
This Appendix and each Vehicle listed hereon are expressly incorporated by
reference into Schedule A No. 2015-001 which is dated May 22, 2015 and a part of
the Agreement between the parties dated May 22, 2015. The parties acknowledge
and agree that certain information required to complete this Schedule A and
Appendix may not be available upon execution.
   
RYDER TRUCK RENTAL, INC.
 
NEXEO SOLUTIONS LLC
 
 
 
 
 
 

By:    /s/ Bill J. Toerpe        By:    /s/ Ross Crane    
Name:    Bill Toerpe         Name:    Ross Crane     


Title:    VP National Sales         Title:    Executive Vice President and Chief
Financial Officer     


Date:    05/26/15         Date:    05/26/2015     





--------------------------------------------------------------------------------


[ryderlogoa01.jpg]


AMENDMENT TO SCHEDULE A
THIS AMENDMENT dated May 22, 2015 (the “Effective Date”), is by and between
Ryder Truck Rental, Inc. (“Ryder”) and Nexeo Solutions, LLC (“Customer”) to
amend Schedule A No. 2015-001 (the “Amended Schedule A(s)”) to the Vehicle
Operating and Service Agreement dated May 22, 2015 (the “Agreement”).


WHEREAS, Customer, in addition to the Agreement, has a truck lease and service
agreement with Ryder, dated July 10, 2006 (the “TLSA”); and


WHEREAS, Ryder has agreed to assist in Customer’s vehicle optimization project,
in consideration for Customer’s execution of the Amended Schedule A, by
providing flexibility for vehicles under the TLSA, the Amended Schedule A, and
under Customer’s ownership fleet (with no contract with Ryder).


THEREFORE, Ryder and Customer agree as follows:
1.Vehicle Optimization. For 24 months from the Effective Date, Customer shall
have the right to terminate the lease of up to 20 Vehicles under the Agreement,
terminate the lease of up to 4 vehicles under the TLSA, and sell to Ryder, and
Ryder shall purchase, up to 30 vehicles from Customer’s ownership fleet, in
addition to the approximately 178 other vehicles in Customer’s ownership fleet
that may be replaced with the Vehicles under the Amended Schedule A, upon not
less than 60 days prior written notice to Ryder, and pursuant to the conditions
herein (collectively, these 54 vehicles shall be referred to herein as the
“Redeployed Vehicles”):
A.Customer may not terminate a Vehicle under the Agreement (i.e. VOSA) prior to
the first anniversary of the Date of Delivery;
B. Customer shall pay Ryder for any Physical Damage and the cost to
“de-identify” the Redeployed Vehicle(s); provided however, Customer shall not,
and Ryder shall, be responsible for any Physical Damage less than $750 on each
vehicle under Customer’s ownership fleet;
C. Vehicles under Customer’s ownership fleet are required to pass Department of
Transportation inspection, and shall have equal to or greater than 7/32nds tread
depth per tire prior to Ryder’s purchase under a bill of sale; and
D.Customer shall pay to Ryder all amounts owed to Ryder under the Agreement or
TLSA, for the applicable terminated Redeployed Vehicle, including, but not
limited to, any outstanding charges (arising out of or relating to events
occurring on or prior to the date of termination), unexpired licenses,
applicable taxes (including personal property and federal heavy vehicle use),
and other prepaid expenses previously paid by Ryder.
Customer may not terminate the lease of, or sell to Ryder, a Redeployed Vehicle
during the 24 month time period above in order to rent, lease, or purchase a
replacement vehicle within 36 months from the Effective Date except as otherwise
agreed between the parties. Prior to terminating the lease of, or selling to
Ryder, a Redeployed Vehicle, during the notice period described above, Customer
shall use commercially reasonable efforts to place such vehicle with any of its
other divisions, locations, subsidiaries or affiliates. If after a Redeployed
Vehicle is accepted by Ryder hereunder, Customer later experiences an increase
in its transportation needs, Ryder shall have the right of first refusal to
provide Customer with lease or rental vehicle(s). If Customer effects a
termination strictly in accordance with the foregoing terms, then Customer shall
have neither the right nor obligation to purchase any terminated Vehicle under
the Agreement or TLSA.
2.Breach. Customer will not be entitled to any of the rights herein for a
Redeployed Vehicle if Customer is in material breach of any agreement between
Ryder (or any Ryder affiliates) unless the breach is cured within 30 days. If
such material breach is not cured after 30 days, Ryder may terminate this
Amendment.
3.Confidentiality. This Amendment, including all its terms and conditions, is
CONFIDENTIAL and shall not be disclosed to any third party by the parties or any
one or more of their respective, current or future agents, representatives, or
employees, except in accordance with applicable laws.
4.Miscellaneous. All other terms of the Agreement, TLSA, and Amended Schedule A,
except those expressly modified herein, shall remain in full force and effect.
This Amendment supersedes all oral negotiations and prior and contemporaneous
writings, and is intended as the final expression of the parties’ agreement,
with respect to the subject matter hereof. All capitalized terms used in this
Amendment shall have the same meaning as the capitalized terms used in the
Agreement, unless otherwise defined herein.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment.


Ryder Truck Rental, Inc.
Nexeo Solutions, LLC



By:/s/ William J. Toerpe___________________         By: /s/ Ross
Crane___________________________________


William J. Toerpe, VP of National Sales     Print & Title: Executive Vice
President and Chief Financial Officer     


Date: 05/26/15________________________________        Date:
05/26/15__________________________________    



